The Surrogate.
A paper was propounded as the last will and testament of William H. Merchant, and as such admitted to prohate. By this will Charlotte Souza was named as executrix, and letters testamentary have been granted to her. Subsequently to the probate of the Souza will, Selina A. Cunningham filed her petition, together with her husband, propounding for probate a paper of later date, alleged to be the will of said Merchant, and to have been since discovered, and praying that it may bg admitted to probate, and that the decree admitting the Souza will be canceled and revoked. In this paper so propounded, Selina A. Cunningham is named as sole executrix. These proceedings are now pending and undetermined before me, the counsel for the alleged Cunningham will having examined the two subscribing witnesses thereto, hut not yet rgsted their ease.
Meanwhile the petitioner Cunningham has filed her petition, in which she alleges that she is one of the legatees in what she claims to be the last will of Merchant, and is the executrix under the same, and that she is interested in his estate; she shows that Charlotte Souza has possession of the estate as executrix, by virtue of letters testamentary granted to her; she alleges that the circumstances of Miss Souza are precarious, and that there is danger that the *18assets of the estate may be lost or misapplied, and prays that Miss Souza be suspended as such executrix, or that ■ she -give security pending the proceedings 'relative to- the probate of the alleged Cunningham will. /
It is admitted by the parties that the petitioner, Mrs. Cunningham, is one of the next of kin of the deceased Merchant, and that she is not named iñ, and takes no interest whatever under the Souza will.
Upon this state of facts counsel for Miss Souza moves tó dismiss the petition, as having been made by a person not “ interested in the estate of the deceased.” (§ 18, 3 R. S., 5th ed., p. 156.) It is claimed by them that I cannot look beyond the will already admitted to probate by a decree-of this Court, to ascertain who may be “ interested in the estate.” In other words, none but those claiming under that will can object to the executrix who is named in that will.
;But it is. not competent, in my judgment, to set up the decree of probate of the Souza will, which is attacked, as a bar to the alleged interest of the petitioner. I entertain-no doubt of the .power of the Surrogate to revoke that decree, upon proof of the paper propounded by this petitioner. If the. Court possess the power to revoke its decree,, it is self-evident that the decree itself cannot be set up as a bar to the exercise of 'an authority'which presupposes the existence of some decree on which to ‘act. (Campbell v. Logan, 2 Brad. R., p. 91.)
In this matter, the two parties are before me, as litigants in respect to Merchant’s whole estate, claiming under the two papers; the one already admitted to probate, recognized by this Court as the will, and partially executed; and the other, of later date, propounded for probate. Pending such litigation, I am compelled to assume that both parties are “ interested in the estate.” "What the interest of each may be, I cannot try now-; it must be determined by the event of the litigation. Any apparent interest, positively sworn to as this is, has invariably been *19held sufficient to justify the demand for security in this Court. (Dayton on Surrogates, p. 597.) And a higher Court has held that a contingent remainder-man might petition. (4 Kernan, R., 449.) And the case of Cotterel v. Broch, 1 Brad. R., 148, is a strong one to show that any person who may become “ interested in having the estate preserved in the hands of a responsible executor,” thereby establishes a “ sufficient interest to authorize the intervention of the Court.”
In the same ease, page 150, the learned Surrogate remarks:
“ In the Ecclesiastical Courts, on an application for an account, the validity of the demand will not be tried. As in cases of bail at Common Law, it is a wiser and more salutary rule to treat a demand positively sworn to, and prima faeie valid, as establishing interest.”
But the counsel for Miss Souza raise the point that the security, if directed to be given by Miss Souza, must be given “ for the due administration of the estate,” and that’ this due administration must consist in carrying out the provisions of the Souza will, already admitted to probate, and under which the petitioner has no interest. That is not exactly the case. The due administration of the estate for which an executor gives security, consists in paying its obligations, and handing over the balance to the persons entitled; the persons to whom the law awards it. If the Souza will be maintained, the law will have made it the duty of the executrix to pay over that balance to herself as the residuary legatee. If the alleged Cunningham will, however, should be admitted to probate, it will be as much a part of - Miss Souza’s “ due administration of the estate ” to pay over the balance to the person who shall have been ascertained by the law to be the representative of the estate under that will, as it would be for her to pay it to an administrator with the will annexed, should she be superseded on this application,
*20The motion to dismiss the petition for non-appearance • of interest is denied.